Citation Nr: 0802776	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
to the decision finding that he lacked basic eligibility to 
education benefits under the Montgomery GI Bill (Selected 
Reserve Assistance Program).

2.  Entitlement to education benefits under the Montgomery GI 
Bill (Selected Reserve Assistance Program).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to December 
1983, from July 1986 to June 1987, from June 1989 to 
September 1989, from December 1990 to April 2000, and from 
February 2003 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 determination of the Education Office 
of the Department of Veterans Affairs (VA) in Muskogee, 
Oklahoma, that the veteran's appeal to an April 2003 
determination was not perfected in a timely manner.  

The veteran appeared at a Board hearing in July 2007 at the 
Oakland, California Regional Office, before the undersigned.  
A transcript is of record.

The merits of the issue of entitlement to education benefits 
under the Montgomery GI Bill (Selected Reserve Assistance 
Program) are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran filed a timely substantive appeal to the decision 
denying entitlement to education benefits under the 
Montgomery GI Bill (Selected Reserve Assistance Program).


CONCLUSION OF LAW

The veteran perfected his appeal to the April 2003 decision 
denying entitlement to education benefits under the 
Montgomery GI Bill (Selected Reserve Assistance Program).  
38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefit.  In light of the 
decision reached below, however, an exhaustive explanation of 
VA's compliance with that Act is not in necessary.

In 2003, the veteran filed a claim of entitlement to 
education benefits under the Montgomery GI Bill (Selected 
Reserve Assistance Program).  That claim was denied in April 
2003.  The veteran filed a timely notice of disagreement and 
a statement of the case was issued in September 2003.  The 
veteran argues that he thereafter perfected an appeal when he 
submitted a substantive appeal in February 2004.  The 
Muskogee Education Office, however, found that the appellant 
failed to perfect his appeal in a timely manner because their 
records did not reveal their receipt of a VA Form 9.

At the veteran's July 2007 testimony before the undersigned 
he presented a photocopy of the VA Form 9, and testified that 
he did, in fact, place the document in a sealed envelope and 
submit it to VA via the United States Postal Service.

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
(West 2002) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).  In this 
case, the Board finds the veteran's sworn testimony that he 
submitted his substantive appeal in a timely manner to the 
Muskogee Education Office while mobilized as a Marine Officer 
in support of Operation Enduring Freedom to be credible and 
persuasive.  Accordingly, the undersigned finds that the 
veteran perfected his appeal in a manner consistent with 
38 U.S.C.A. § 7105 (West 2002).




ORDER

The veteran perfected an appeal to the April 2003 Muskogee 
Education Office decision finding that he lacked basic 
eligibility to education benefits under the Montgomery GI 
Bill (Selected Reserve Assistance Program).


REMAND

Because the Muskogee Education Office found that the veteran 
failed to present a timely appeal, it failed to consider his 
substantive appeal, and hence, it would be prejudicial for 
the Board to adjudicate the claim on the merits before 
allowing the that office an opportunity to do so.  Hence, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

In this regard, the Board notes that the Muskogee Education 
Office has yet to address the contention that documents 
accompanying the veteran's February 2003 application for 
benefits clearly denoted he was a Marine Officer, rather than 
an enlisted Marine; but due to an administrative error, 
either by the Muskogee Education Office, or the Department of 
Defense entity to which the Education Office directed its 
inquiry, the veteran's eligibility was considered on the 
erroneous basis that he was serving in an enlisted capacity 
rather than as a commissioned officer serving at the pleasure 
of the President.  Thus, further development is in order.

Finally, in its April 2003 determination letter the Muskogee 
Education Office referenced certain communications or 
correspondence with the Department of Defense of which there 
are no copies in the case file.  A record of this 
correspondence should be made part of the file to facilitate 
the Board's appellate review.

Therefore, this case is REMANDED for the following action:

1.  The Muskogee, Oklahoma Education Office 
will ensure that true copies of all 
correspondence with Department of Defense 
are added to the claims file.  The Muskogee, 
Oklahoma Education Office is to ensure that 
all documents related to this claim are date 
stamped.

2.  Thereafter, the Muskogee, Oklahoma 
Education Office is to readjudicate the 
veteran's claim in light of the additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, send him and 
his representative, if any, a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  The 
Supplemental Statement of the Case must 
specifically address the appellant's 
argument that as an Officer of Marines he 
would not be serving under any type of 
contract. 

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


